DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/16/2021 has been entered.  Claims 1-7, 16-17, 24-31, 36, 40-41, and 44 are pending in the application.  Claim 44 is new.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non Final Office Action mailed on 2/16/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Please see page 1, lines 16-19 of the Specification.

Claim Objections
Claims 1, 4, 6, 16, 25, 28, 30-31, 36, 40, and 44 are objected to because of the following informalities: 
-Claim 1, line 12: please correct “said irrigating conduit” to “said irrigation conduit”
-Claim 1, line 18: please correct “the inflated state” to “the safely inflated state”
-Claim 1, line 20: please correct “irrigating fluid” to “the irrigating fluid”
-Claim 4, line 3: please correct “measurements” to “the pressure measurements”
-Claim 6, line 2: please correct “decreasing value” to “a decreasing value”
-Claim 16, line 2: please correct “the inflated state” to “the safely inflated state”
-Claim 25, line 2: please correct “the inflated state” to “the safely inflated state”
-Claim 25, line 3: please correct “material” to “the material”
-Claim 25, line 3: please correct “suction” to “the suction”
-Claim 28, line 7: please correct “material” to “of the material”
-Claim 28, line 9: please correct “an irrigating fluid” to “the irrigation fluid”
-Claim 28, line 12: please correct “material” to “the material”
-Claim 28, line 16: please correct “insufflating gas supply” to “the supply of insufflating gas”
-Claim 30, lines 1-2: please correct “the amount of insufflating gas supply” to “the amount of the supply of insufflating gas”
-Claim 31, line 2: please correct “a volume of material” to “a volume of the material”

-Claim 40, line 15: please correct “the inflated state” to “the safely inflated state”
-Claim 44, line 1: please correct “cleansing” to “cleaning”
Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because:
	-Lines 1-2: please correct “the colon” to “a colon”
	-Line 2: please correct “the volume” to “a volume”
	-Line 3: please correct “a colon” to “the colon”
	-Line 4: please correct “the balancing” to “balancing”
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16, 28-30, 40-41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Blecher et al. (WO 2015/193896 A1) in view of Shtul et al. (US 2013/0085442 A1).
Regarding claim 1, Blecher discloses a colon cleaning system (see Fig. 7, page 9 lines 2-5) for evacuating material from a distal end of a colon (see page 9 lines 6-9) while keeping the colon in a safely inflated state allowing internal observation (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13, note: housing 30 and outer sleeve 10 (i.e. outermost tubing) are flexible and expand with inner sleeve 11), the colon cleaning system comprising:
	an evacuation conduit (52) having a distal region (52a) insertable to the colon to communicate suction for evacuating the material (see page 22 lines 25-26, page 26 lines 5-6);
	an irrigating subsystem (irrigation conduit 54 and irrigation source in workstation 700) comprising an irrigation conduit (54), and an irrigation source (irrigation source in workstation 700) configured to supply an irrigating fluid comprising liquid through the irrigation conduit (54) to the colon (see page 22 lines 28-29, page 26 lines 3-5); 
	an insufflation subsystem (air pump and insufflation conduit 11) comprising a gas source (air pump not shown, see page 31 lines 21-23), and an insufflation conduit (11) configured to supply insufflation gas without liquid from the gas source (air pump not shown, see page 31 lines 21-23) to inflate the colon (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13, note: housing 30 and outer sleeve 10 (i.e. outermost tubing) are flexible and expand with inner sleeve 11 – expansion of the system within the colon expands the colon);
	wherein said irrigating conduit (54) and said insufflation conduit (11) are separate from one another (see Fig. 7);
	a controller (1116); and

	However, Blecher fails to explicitly disclose that the controller is configured to regulate a flow of the supply of insufflation gas and the suction to produce and maintain the inflated state, based on the pressure measurements, including regulation that supplies the insufflation gas through the insufflation conduit while restricting flow of irrigating fluid from the irrigation source.
	Shtul discloses a colon cleaning system (see Fig. 2A-B) wherein the controller (1002) is configured to regulate a flow of the supply of insufflation gas (the input fluid rate is adjusted, see par. [0164]-[0165] – fluid meaning insufflation gas or irrigation liquid, see par. [0021]) and the suction (the output fluid rate is adjusted – see par. [0164]-[0165]) to produce and maintain the inflated state based on the pressure measurements (see par. [0164]-[0165]), including regulation that supplies the insufflation gas through the insufflation conduit (511A when pulsed to deliver gas, see par. [0021]) while restricting flow of irrigation fluid from the irrigation source (see par. [0021], [0164]-[0165]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Blecher to include the regulation based on pressure measurements as taught by Shtul in order to achieve the target pressure inside the colon (see Shtul par. [0164]-[0165]).

Regarding claim 2, modified Blecher discloses the colon cleaning system of claim 1 substantially as claimed.  However, Blecher fails to explicitly disclose that the 
	Shtul discloses a colon cleaning system (see Fig. 9A) wherein the system comprises a sensor (736) configured to measure a relative proportion of gas in an evacuated mixture of at least gas and liquid evacuated through the evacuation conduit (see par. [0280]-[0281]); and wherein the controller is also configured to adjust the supply of insufflation gas, based on the relative proportion of gas in the evacuated mixture of at least gas and liquid (see par. [0100]-[0101]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Blecher with the gas-liquid proportion sensor and control functions of Shtul in order to allow the system to optimally adjust its operating parameters based on the sensor information (see Shtul par. [0100]-[0101] and [0280]-[0281]).

	Regarding claim 3, modified Blecher discloses the colon cleaning system of claim 1 substantially as claimed, wherein the distal region (52a) comprises a connector (30, see Fig. 8A) which attaches to a colonoscope (see page 26 lines 13-15) for insertion to the distal end of the colon.

Regarding claim 4, modified Blecher discloses the colon cleaning system of claim 1 substantially as claimed.  However, Blecher fails to explicitly disclose that the controller is configured to regulate the flow of the supply of insufflation gas and the suction to keep measurements from the pressure sensor within a predetermined range of pressures consistent with the safely inflated state allowing internal observation.
	Shtul discloses a colon cleaning system (see Fig. 2A-B) wherein the controller (1002) is configured to regulate the flow of the supply of insufflation gas (the input fluid rate is adjusted, see par. [0164]-[0165] – fluid meaning insufflation gas or irrigation liquid, see par. [0021]) and the suction (the output rate is adjusted, see par. [0164]-[0165]) to keep measurements from the pressure sensor within a predetermined range of pressures consistent with the safely inflated state allowing internal observation (see par. [0164]-[0165]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Blecher to include the regulation based on pressure measurements as taught by Shtul in order to achieve the target pressure inside the colon (see Shtul par. [0164]-[0165]).

Regarding claim 5, modified Blecher discloses the colon cleaning system of claim 4 substantially as claimed.  However, Blecher fails to explicitly disclose that the predetermined range of pressures comprises upper and lower bounds both between 5 mbar and 40 mbar above ambient pressure.
	Shtul discloses a colon cleaning system (see Fig. 2A-E), wherein the predetermined range of pressures comprises upper and lower bounds both between 5 

	Regarding claim 6, modified Blecher discloses the colon cleaning system of claim 1 substantially as claimed, wherein the supply of insufflation gas is increased based on a decreasing value of the pressure measurements (see page 21 lines 30-32, page 22 lines 1-2, page 29 lines 30-32, page 30 lines 1-5).

	Regarding claim 7, modified Blecher discloses the colon cleaning system of claim 1 substantially as claimed, wherein the supply of insufflation gas is variable by the controller (1116) to multiple different pressures as the pressure measurements change (see page 21 lines 30-32, page 22 lines 1-2, page 29 lines 30-32, page 30 lines 1-5).

	Regarding claim 16, modified Blecher discloses the colon cleaning system of claim 1 substantially as claimed, wherein flow regulation by the controller (1116) to maintain the inflated state also includes regulation that supplies the irrigating fluid from the irrigation source (irrigation source in workstation 700) to the irrigation conduit (54) while also supplying the insufflation gas through the insufflation subsystem (air pump and insufflation conduit 11) (see page 21 lines 30-32, page 22 lines 1-2, page 29 lines 30-32, page 30 lines 1-5).

Regarding claim 28, Blecher discloses a method of operating a device (see Fig. 7, see page 9 lines 2-5) to safely maintain a safely inflated state of a colon allowing internal observation (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13, note: housing 30 and outer sleeve 10 (i.e. outermost tubing) are flexible and expand with inner sleeve 11) during colon cleaning, the method comprising:
evacuating material including fluid from the colon through a distal aperture (52a) of an evacuation conduit (52) of the device inserted to a distal region of the colon, wherein the material is evacuated by suction supplied to the distal aperture (52a) (see page 22 lines 25-26, page 26 lines 5-6);
supplying irrigation fluid to the colon during the evacuating material through an irrigating subsystem (irrigation conduit 54 and irrigation source in workstation 700) comprising an irrigation conduit (54), and an irrigation source (irrigation source in workstation 700) configured to supply an irrigating fluid comprising liquid through the irrigation conduit (54) to the colon (see page 22 lines 28-29, page 26 lines 3-5); 
sensing with a pressure sensor (500) of the device a change in pressure measured within the distal region (see page 22 lines 26-28) due to the evacuation of material (see page 30 lines 1-3, note: when suction is applied, the pressure will change);	
a supply of insufflating gas is delivered to the colon from an insufflation conduit (11) of an insufflation subsystem (air pump and insufflation conduit 11) of the device comprising a gas source (air pump not shown, see page 31 lines 21-23), and the insufflation conduit (11);

However, Blecher fails to explicitly disclose controlling, using a controller of the device, the supply of insufflating gas, wherein an amount of insufflating gas supply is determined automatically by the controller based on the sensed change in pressure.
Shtul discloses a method of operating a device (see Fig. 2A-B) to safely maintain a safely inflated state of a colon allowing internal observation during colon cleaning (see par. [0110]), comprising controlling, using a controller (1002) of the device, the supply of insufflating gas (the input fluid rate is adjusted, see par. [0164]-[0165] – fluid meaning insufflation gas or irrigation liquid, see par. [0021]), wherein an amount of insufflating gas supply is determined automatically by the controller (1002) based on the sensed change in pressure (see par. [0164]-[0165]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Blecher to include the controlling step based on the sensed change in pressure as taught by Shtul in order to achieve the target pressure inside the colon (see Shtul par. [0164]-[0165]).

	Regarding claim 29, modified Blecher discloses the method of claim 28 substantially as claimed.  However, Blecher fails to explicitly disclose adjusting the supply of insufflating gas, based on a relative proportion of gas in an evacuated mixture of at least gas and liquid.
	Shtul discloses a method comprising adjusting the supply of insufflating gas, based on a relative proportion of gas in an evacuated mixture of at least gas and liquid 

	Regarding claim 30, modified Blecher discloses the method of claim 28 substantially as claimed.  However, Blecher fails to explicitly disclose that the amount of insufflating gas supply is also controlled by the controller based on an estimate of an amount of the material removed by a current rate of suction.
	Shtul discloses a method wherein the amount of insufflating gas supply is also controlled by the controller (1002) based on an estimate of an amount of the material removed by a current rate of suction (see par. [0163]-[0165]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Blecher with the estimating control of Shtul in order to achieve a target proportion of fluid in the colon and control the pressure inside the colon (see Shtul par. [0163]-[0165]).

Regarding claim 40, Blecher discloses a colon cleaning system (see Fig. 7, page 9 lines 2-5) for evacuating material from a distal end of a colon (see page 9 lines 6-9) while keeping the colon in a safely inflated state allowing internal observation (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13, note: 
an evacuation conduit (52) having a distal region (52a) insertable to the colon to communicate suction for evacuating the material (see page 22 lines 25-26, page 26 lines 5-6);
an insufflation conduit (11) for supply of insufflation gas to inflate the colon (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, note: housing 30 (i.e. outermost tubing) is flexible and expands with inner sleeve 11 – expansion of the system within the colon expands the colon);
an irrigating conduit (54), for supply of irrigating fluid to irrigate the colon (see page 22 lines 28-29, page 26 lines 3-5);
wherein said irrigating conduit (54) and said insufflation conduit (11) are separate from one another (see Fig. 7);
a controller (1116); and
a pressure sensor (500) configured to provide pressure measurements from the distal region (see page 22 lines 26-28) to the controller (1116) (see page 30 lines 1-3); 
However, Blecher fails to explicitly disclose that the controller is configured to regulate a net flow of the supply of insufflation gas, the supply of irrigating fluid, and the suction to produce and maintain the inflated state, based on the pressure measurements.
Shtul discloses a colon cleaning system (see Fig. 2A-B) wherein the controller (1002) is configured to regulate a net flow of the supply of insufflation gas (the input fluid rate is adjusted, see par. [0164]-[0165] – fluid meaning insufflation gas or irrigation 

Regarding claim 41, modified Blecher discloses the colon cleaning system of claim 40 substantially as claimed.  However, Blecher fails to explicitly disclose that the system comprises a sensor configured to measure a relative proportion of gas in an evacuated mixture of at least gas and liquid evacuated through the evacuation conduit; and wherein the controller is also configured to adjust the supply of insufflation gas, based on the relative proportion of gas in the evacuated mixture of at least gas and liquid.
	Shtul discloses a colon cleaning system (see Fig. 9A) wherein the system comprises a sensor (736) configured to measure a relative proportion of gas in an evacuated mixture of at least gas and liquid evacuated through the evacuation conduit (see par. [0280]-[0281]); and wherein the controller (730) is also configured to adjust the supply of insufflation gas, based on the relative proportion of gas in the evacuated mixture of at least gas and liquid (see par. [0100]-[0101]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

Regarding claim 44, modified Blecher discloses the colon cleansing system of claim 1 substantially as claimed, wherein said irrigating subsystem (irrigation conduit 54 and irrigation source in workstation 700) and said insufflation subsystem (air pump and insufflation conduit 11) are separate from one another (see Fig. 7).

Claims 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Blecher et al. (WO 2015/193896 A1) in view of Shtul et al. (US 2013/0085442 A1), as applied to claims 16 and 28 above, in view of Hassidov et al. (US 2016/0206805 A1).
Regarding claim 17, modified Blecher discloses the colon cleaning system of claim 16 substantially as claimed.  However, Blecher fails to explicitly disclose that the controller is configured to reduce the supply of insufflation gas as a function of an increase in the supply of irrigating fluid.
Hassidov discloses a system (see Fig. 1) wherein the controller is configured to reduce the supply of insufflation gas as a function of an increase in the supply of irrigating fluid (see par. [0109]-[0110]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Blecher to include the relative control of gas and fluid 

	Regarding claim 36, modified Blecher discloses the method of claim 28 substantially as claimed.  However, Blecher fails to disclose that a relative magnitude of a rate of supply of insufflation gas compared to a magnitude of evacuation pressure supply is automatically decreased as the change in pressure measured increases.
Hassidov discloses a method (see Fig. 1) wherein a relative magnitude of a rate of supply of insufflation gas compared to a magnitude of evacuation pressure supply is automatically decreased as the change in pressure measured increases (see par. [0109]-[0110]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Blecher to include the automatic decrease in gas supply when pressure increases as taught by Hassidov in order to return to safe operating conditions when an overpressure event is detected (see Hassidov par. [0109]-[0110]).

Claims 24-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Blecher et al. (WO 2015/193896 A1) in view of Shtul et al. (US 2013/0085442 A1), as applied to claims 1 and 30 above, further in view of Truckai et al. (US 2013/0172805 A1).
	Regarding claim 24, modified Blecher discloses the colon cleaning system of claim 1 substantially as claimed.  However, Blecher fails to disclose that the evacuation 
Truckai discloses a system (see Fig. 19) wherein the evacuation conduit (conduit connecting probe 100 with pump 140’) is attached to a positive displacement pump (second pump 140' is disclosed as a positive displacement pump, see par. [0012]) providing the suction for evacuating the material (see par. [0089]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation conduit of modified Blecher with the positive displacement pump of Truckai in order to assist in removing the material from the body (see Truckai par. [0089]).

Regarding claim 25, modified Blecher discloses the colon cleaning system of claim 24 substantially as claimed, wherein the controller (1116) is configured to maintain the inflated state of the colon (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13, note: housing 30 and outer sleeve 10 (i.e. outermost tubing) are flexible and expand with inner sleeve 11), and material is removed by suction from the colon by the positive displacement pump (140' of Truckai - see modifications of claim 24 above).  However, modified Blecher fails to explicitly disclose that the inflated state of the colon is maintained based on an estimated volume of material removed.
Shtul discloses a system (see Fig. 2A-E) wherein the inflated state of the colon is maintained based on an estimated volume of material removed (see par. [0163]-[0165]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Blecher 

Regarding claim 31, modified Blecher discloses the method of claim 30 substantially as claimed, wherein the estimate of the amount of material removed is based on a volume of material removed by suction through the evacuation conduit (52) (see modifications to claim 30 in view of Shtul above). However, modified Blecher fails to disclose that the source of suction is a positive displacement pump.
Truckai discloses a method (see Fig. 19) wherein the source of suction for the evacuation conduit (conduit connecting probe 100 with pump 140’) is a positive displacement pump (second pump 140’ is disclosed as a positive displacement pump, see par. [0012] and [0089]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation conduit of modified Blecher with the positive displacement pump of Truckai in order to assist in removing the material from the body (see Truckai par. [0089]).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Blecher et al. (WO 2015/193896 A1) in view of Shtul et al. (US 2013/0085442 A1) and Truckai et al. (US 2013/0172805 A1), as applied to claim 25 above, and further in view of Williams et al. (US 2010/0228222 A1).
Regarding claim 26, modified Blecher discloses the colon cleaning system of claim 25 substantially as claimed. However, modified Blecher fails to disclose that the estimated volume is based on a speed of operation of the positive displacement pump.
Williams discloses a system (see Fig. 2) using a positive displacement pump (112), wherein the estimated volume is based on a speed of operation of the positive displacement pump (see par. [0272]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Blecher to base the estimated volume on the pump operation speed as taught by Williams in order to control the estimate and control the volume flowing through the evacuation conduit (see Williams par. [0272]).

Regarding claim 27, modified Blecher discloses the colon cleaning system of claim 25 substantially as claimed. However, modified Blecher fails to disclose that the estimated volume is based on power consumption by the positive displacement pump.
Williams discloses a system (see Fig. 2) using a positive displacement pump (112), wherein the estimated volume is based on power consumption by the positive displacement pump (pulsatile power consumption used to estimate flow, see par. [0192]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Blecher to include the estimation of Williams in order to easily calculate the volume through the evacuation conduit (see Williams par. [0192]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 28, 40, and their dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783